Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Allowable Subject Matter
Claim 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-6 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  
 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Coenegracht” et. al., US 10061090 B2 . 
Coenegracht teaches an optical-electrical connector for inserting into an optical adapter (see figs. 1-25, specifically figs. 16-21 and abstract), comprising: 
an optical connector module (i.e., 622 or 833 and/or optical fibers 124 terminated with optical connectors, see at least col. 7, 2nd parag.);
an electrical connector module (shown in at least fig.17-22, i.e. 821), slidably connected to the optical connector module (i.e., 833) (clearly shown in at least fig. 17) and 5coupled to the optical adapter (clearly shown in at least figs. 17-21, with adapter such as 836); 
a base (see at least fig. 19, item base such as 868), coupled to the optical connector module and having a sliding hole --the hole is shown in fig. 17 (clearly shown in at least fig. 21), and 
the electrical connector module slidably disposed into the sliding hole (clearly shown in at least fig. 17); and a sliding cover 874, slidably disposed on the base (i.e., 868) (see figs. 17-19 and at least col. 14, line 32-55, col. 15. Line 4-40), 
wherein the electrical connector module and the optical connector 10module released from the optical adapter by sliding the sliding cover (see figs. 17-25 and at least col. 16, lines 21-27, col. 15, lines 4-40).  
However, Coenegracht does not explicitly teach that the above wherein after the electrical connector module is released from the optical adapter by sliding the sliding cover, the optical connector 10module is released from the optical adapter; nonetheless, as stated above Coenegracht states that wherein the electrical connector module and the optical connector 10module released from the optical adapter by sliding the sliding cover (see figs. 17-25 and at least col. 16, lines 21-27, col. 15, lines 4-40).   Nevertheless, one of ordinary artisan skilled in the art when the invention was made from the teachings of Coenegracht would easily perceive that as shown in figs. 17, once the optical connector is released from the adapter both the optical and electrical modules would effectively be released from the adapter and the connector housing and the order of release (after) would not affect the essence of the invention as matter as which one is released there after, as such mechanism provides access to essential electrical and optical units of the connector (see summary).     
 . 
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
		2. The optical-electrical connector of claim 1, wherein when the optical-electrical connector is inserted into the optical adapter, the optical connector module is coupled to the optical adapter earlier than the electrical connector module, or the optical connector module and the electrical connector module are coupled to the optical adapter at the same time (see figs. 17-25 and at least col. 16, lines 21-27, col. 15, lines 4-40). 
		7. The optical-electrical connector of claim 1, wherein two sides of the base respectively 10have a guiding structure slidably connected to the sliding cover (clearly shown in figs. 19-121 and at least col. 15, lines 4-40).

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 10061090 B2
US 20090211801 A1
US 20140219616 A1
US 20170212315 A1
US 20190281691 A1
AU 2014214983 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883